Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


The Estate of Raffaele Martini Pandozy,                Appeal from the Probate Court of Dallas
Deceased                                               County, Texas (Tr. Ct. No. PR-18-03717-
                                                       1). Opinion delivered by Justice Stevens,
No. 06-20-00104-CV                                     Chief Justice Morriss and Justice Burgess
                                                       participating.


       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the trial court’s vexatious litigant order.
       We note that the appellant has adequately indicated her inability to pay costs of appeal.
Therefore, we waive payment of costs.
                                                       RENDERED SEPTEMBER 3, 2021
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk